Title: Aaron Burr to David Hosack, [12 July 1804]
From: Burr, Aaron
To: Hosack, David



[New York, July 12, 1804]

Mr Burr’s respectful Compliments. He requests Dr. Hosack to inform him of the present state of Genl. H. and of the hopes which are entertained of his recovery.
Mr. Burr begs to know at what hours of the [day] the Dr. may most probably be found at home, that he may repeat his inquiries. He would take it very kind if the Dr. would take the trouble of calling on him as he returns from Mr. Bayard’s.

Thursday12 July

